Citation Nr: 0430977	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  02-11 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lung cancer, secondary 
to nicotine dependence.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from June 1945 to November 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Prior to the Board's issuance of a decision in this case, but 
within 90 days after the case was transferred to the Board, 
additional pertinent medical evidence was received from the 
veteran's representative.  Thus, the Board will accept that 
evidence in conjunction with the current appeal.  See 
38 C.F.R. § 20.1304(a) (2003).  However, the new evidence was 
not accompanied by a written waiver of initial consideration 
of that evidence by the RO.  The Board believes that the 
veteran would be prejudiced by the Board's consideration of 
the appeal without first affording the RO an opportunity to 
review the additional evidence.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Thurber v. Brown, 5 Vet. App. 119 
(1993); see also 38 C.F.R. § 19.31(b)(1) (2003).  

Therefore, this case is REMANDED to the RO for the following 
action:

The RO should again review the veteran's 
claim, considering, in particular, the 
additional evidence received by the Board 
in September 2004.  If action taken 
remains adverse to him, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



